DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 03 May 2022. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the rib plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending lines 1-3 of claim 11 to read “A rib plate system for treating a fracture of a rib bone, comprising a rib plate configured to contact a surface of the rib bone, the rib plate defining a first horizontal plane and a second horizontal plane, including” would overcome this rejection. For examination purposes, claim 11 will be treated as reading as such.
Claim 14 recites the limitation "wherein the longitudinal member is secured in the implant portion via a set screw.” Claim 11 recites the limitation "a fastener received in the hole to secure the longitudinal member to the implant portion.” Since claim 14 is dependent upon claim 11, it is unclear as to if the “set screw” as required by claim 14 is the same or a different means for securing the longitudinal member than the “fastener” as required by claim 11.
Note: For examination purposes, claim 14 will be treated as further narrowing the “fastener” of claim 11 to a “set screw” (i.e. in a similar manner to the current amendment to claim 4).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson (U.S. Patent 7,156,847).
Abramson discloses (as to claim 1) a plate (20) capable of being used to treat a fracture of a rib bone, the plate defining a first horizontal plane (i.e. plane defined by surface of 20 defining 23 as best seen in Figure 3B) and a second horizontal plane (i.e. plane defined by surface of 20 defining 25 as best seen in Figure 3B), comprising a plate portion (22) capable of contacting a surface of the rib bone to be treated; a first hole (23) capable of receiving a first screw to fixate the plate portion to the surface of the rib bone to be treated, the first screw hole positioned on the first horizontal plane (positioning as best seen in Figure 3B); an implant portion (i.e. portion defined by portion of 20 defining 21) having a hole (25) positioned on the second horizontal plane (positioning as best seen in Figure 3B) and capable of receiving a longitudinal member (10); and a fastener (30) received in the hole capable of securing the longitudinal member to the implant portion, wherein the first horizontal plane is positioned vertically above the second horizontal plane (positioning as best seen in Figure 3B), wherein (as to claim 2) the plate further comprises a second hole (i.e. hole defined by another instance of 23) capable of receiving a second screw to fixate the plate portion to the surface of the rib bone to be treated, wherein (as to claim 3) the implant portion is capable of receiving the longitudinal member in a top-loading manner (i.e. in a top-to-bottom direction as best seen in Figure 1) on a top surface (i.e. top-most surface of 20 as best seen in Figure 1) of the rib plate, wherein (as to claim 4) the longitudinal member is secured in the implant portion via the fastener which is a set screw (30), wherein (as to claim 5) the implant portion is capable of receiving the longitudinal member in a side-loading configuration (i.e. in a direction into the page as best seen in Figure 3B), wherein (as to part of claim 6) the plate further comprises a second hole (i.e. hole defined by another instance of 23) capable of receiving a second screw, wherein (as to claim 9) the plate portion includes one or more holes (i.e. hole(s) defined by (an)other instance(s) of 23) capable of being used with sutures (e.g. similar to P) and aiding in fixation to soft tissue around the rib bone to be treated, and wherein (as to claim 10) the implant portion is a clamp capable of receiving the longitudinal member (i.e. 30 is received within 25 to clamp the position of 10 with respect to 20) (see Figures 1-4 and 8-15, and column 5, line 26 – column 7, line 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (U.S. Patent 7,156,847), as applied to claim 1 above, in view of Patel et al. (U.S. Patent 7,909,848).
	Abramson discloses the claimed invention except for wherein (as to the remainder of claim 6) the plate portion contains a mating feature to attach to a screw guide, and wherein (as to claim 7) the mating feature is disposed between the first screw hole and the second screw hole.
	Patel et al. teach the use of a plate (80) containing a mating feature (i.e. a detent or bore, see Figure 7) capable of attaching to (i.e. via the interaction between the detent or bore and 42) a guide (10), wherein the mating feature is disposed between first and second screw holes (82) (see Figures 2 and 7, and column 7, line 62 – column 8, line 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson with wherein the plate portion contains a mating feature to attach to a screw guide, and wherein the mating feature is disposed between the first screw hole and the second screw hole in view of Patel et al. in order to provide a well-known, obvious means for accurately aligning a screw guide to the screw holes.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abramson (U.S. Patent 7,156,847), as applied to claim 1 above, in view of Detweiler et al. (U.S. Patent Application Publication 2019/0046251).
	Abramson discloses the claimed invention except for wherein the plate portion is contoured in a cephalad-caudal plane and a proximal-distal plane.
	Detweiler et al. teach the use of a plate (100) capable of contacting a surface of a rib bone (116) to be treated, wherein the plate is contoured to the geometry of the rib (see Figures 1-4 and paragraph 0046).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson with wherein the plate portion is contoured in a cephalad-caudal plane and a proximal-distal plane in view of Detweiler et al. in order to provide a low-profile configuration for closely matching the curvature of the rib bone.
	Claims 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (U.S. Patent 7,156,847) in view of Detweiler et al. (U.S. Patent Application Publication 2019/0046251).
Regarding claims 11-15 and 19-20, Abramson discloses (as to part of claim 11) a rib plate system (see Figure 1) capable of treating a fracture of a rib bone, comprising a plate (20) capable of being used to treat a fracture of a rib bone, the plate defining a first horizontal plane (i.e. plane defined by surface of 20 defining 23 as best seen in Figure 3B) and a second horizontal plane (i.e. plane defined by surface of 20 defining 25 as best seen in Figure 3B), including a plate portion (22) capable of contacting a surface of the rib bone to be treated; a first hole (23) capable of receiving a first screw, the first screw hole positioned on the first horizontal plane (positioning as best seen in Figure 3B); an implant portion (i.e. portion defined by portion of 20 defining 21) having a hole (25) positioned on the second horizontal plane (positioning as best seen in Figure 3B); a longitudinal member (10) capable of being attached to (i.e. via 30) the implant portion; and a fastener (30) received in the hole capable of securing the longitudinal member to the implant portion, wherein the first horizontal plane is positioned vertically above the second horizontal plane (positioning as best seen in Figure 3B), wherein (as to part of claim 12) the plate further comprises a second hole (i.e. hole defined by another instance of 23) capable of receiving a second screw to fixate the plate portion to the surface of the rib bone, wherein (as to claim 13) the implant portion is capable of receiving the longitudinal member in a top-loading manner (i.e. in a top-to-bottom direction as best seen in Figure 1) on a top surface (i.e. top-most surface of 20 as best seen in Figure 1) of the rib plate, wherein (as to claim 14) the longitudinal member is secured in the implant portion via the fastener which is a set screw (30), wherein (as to claim 15) the implant portion is capable of receiving the longitudinal member in a side-loading configuration (i.e. in a direction into the page as best seen in Figure 3B), wherein (as to part of claim 16) the plate further comprises a second hole (i.e. hole defined by another instance of 23) capable of receiving a second screw, wherein (as to claim 19) the plate portion includes one or more holes (i.e. hole(s) defined by (an)other instance(s) of 23) capable of being used with sutures (e.g. similar to P) and aiding in fixation to soft tissue around the rib bone to be treated, and wherein (as to claim 20) the implant portion is a clamp capable of receiving the longitudinal member (i.e. 30 is received within 25 to clamp the position of 10 with respect to 20) (see Figures 1-4 and 8-15, and column 5, line 26 – column 7, line 40).
	Abramson discloses the claimed invention except for wherein (as to the remainder of claim 11) the system comprises a first screw capable of being received in the first screw hole to fixate the rib plate to the rib bone, and wherein (as to the remainder of claim 12) the system further comprises a second screw capable of being received in the second screw hole to fixate the rib plate to the rib bone.
Detweiler et al. teach the use of a plate (100) capable of contacting a surface of a rib bone (116) to be treated, wherein the plate includes a first screw hole (112) capable of receiving a first screw (i.e. similar to 420), and a second hole (i.e. hole defined by another instance of 112) capable of receiving a second screw (i.e. screw defined by another instance similar to 420) (see Figures 1 and 10, and paragraphs 0041-0043 and 0069-0074).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson with wherein the system comprises a first screw capable of being received in the first screw hole to fixate the rib plate to the rib bone, and wherein the system further comprises a second screw capable of being received in the second screw hole to fixate the rib plate to the rib bone in view of Detweiler et al. in order to provide a simple substitution of one known element for another to obtain the predictable results of coupling the rib plate to a rib bone.
Regarding claim 18, Abramson discloses the claimed invention except for wherein the plate portion is contoured in a cephalad-caudal plane and a proximal-distal plane.
	Detweiler et al. teach the use of a plate (100) capable of contacting a surface of a rib bone (116) to be treated, wherein the plate is contoured to the geometry of the rib (see Figures 1-4 and paragraph 0046).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson with wherein the plate portion is contoured in a cephalad-caudal plane and a proximal-distal plane in view of Detweiler et al. in order to provide a low-profile configuration for closely matching the curvature of the rib bone.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (U.S. Patent 7,156,847) in view of Detweiler et al. (U.S. Patent Application Publication 2019/0046251), as applied to claim 11 above, in view of Patel et al. (U.S. Patent 7,909,848).
Abramson in view of Detweiler et al. disclose the claimed invention except for wherein (as to the remainder of claim 16) the plate portion contains a mating feature to attach to a screw guide, and wherein (as to claim 7) the mating feature is disposed between the first screw hole and the second screw hole.
	Patel et al. teach the use of a plate (80) containing a mating feature (i.e. a detent or bore, see Figure 7) capable of attaching to (i.e. via the interaction between the detent or bore and 42) a guide (10), wherein the mating feature is disposed between first and second screw holes (82) (see Figures 2 and 7, and column 7, line 62 – column 8, line 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson in view of Detweiler et al. with wherein the plate portion contains a mating feature to attach to a screw guide, and wherein the mating feature is disposed between the first screw hole and the second screw hole in view of Patel et al. in order to provide a well-known, obvious means for accurately aligning a screw guide to the screw holes.
Response to Arguments
The applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the references / combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775